DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 14, and 18 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Sunwoo in view of Chau does not explicitly teach a latch that can be transitioned from a latched state to an unlatched state by one or more processors of claim 1, the Examiner respectfully disagrees. 

Sunwoo discloses a first electronic device (Fig. 3A, 310) and a second electronic device (Fig. 3A, 320), wherein each device contains a grip sensor (Paragraph [0054], “detect a change in a signal generated from a sensor (e.g., a touch sensor) that is formed on at least a part of a housing or screen of the electronic device”; i.e. any sensor can be used such as grip sensor) and each electronic device is coupled to one another (See Sunwoo: [0075], “first and second electronic devices 310 and 320 may be detachably connected to each other”). Sunwoo further discloses that the sensors on the electronic devices detect the hand of a user and uses the detection to determine that the electronic devices are to be detached from each other (Paragraph [0058]). While Applicant argues that Sunwoo has no “latch” that physically and mechanically retains the electronic devices to each other, Sunwoo discloses that [0061], “determination module 220 may identify whether the change (e.g., detachment or mounting) occurs… when there is an additional locking structure for assisting the physical coupling between the electronic device and the external device, the specified time may be set based on time (e.g., 20 seconds) for an operation of the locking structure”. Thus, Sunwoo does disclose there being a physical coupling between the devices that actually locks them in place and can also unlock the devices apart. 
Sunwoo does not explicitly disclose that the grip sensors are used to perform the action of “latching” and “unlatching”, therefore the secondary reference Chau was incorporated in the previous Office Action to disclose a hybrid tablet (See Chau: Fig. 3, 100-1, Hybrid Laptop) that comprises a touchscreen (Fig. 3, 130) and a keyboard/trackpad (Fig. 3, 240/260) that are coupled to each other via a mechanical interface (Fig. 3, 172). Chau further discloses touch sensors that detect a hand on the trackpad (Fig. 8 Flowchart for Fig. 3, 830, Hand Detected?) and a hand on the display (Fig. 8, 840, Hand Detected on Top?) and uses the combination (See Chau: Paragraph [0043]) of detections to cause the tablet to undock from the Fig. 8, 850) via a mechanical interface (Fig. 3, 172). While Applicant argues that Chau discloses in Paragraph [0034] that the mechanical interface 172 is only uncoupled via mechanical manipulation by a user for release as opposed to via grip sensors that uses a software detection, Chau further discloses that the undocking process involves releasing a coupling (See Chau: Fig. 8, 850; [0046], “block 850 hybrid tablet 100 may release mechanical interface 172, and run an undock process, such as that described for connection daemon 122 of FIG. 1.  The undock process may include, for example, electrically decoupling certain power elements by powering them down, and communicatively decoupling certain interconnects such as docking bus 176”) and also that connection daemon software (Fig. 1, 122) of the hybrid tablet [0021], “detects an undock event, it may send a signal or data instructing tablet 102 to move from its cooperative mode to its independent mode… may also include unloading drivers associated with base 104, powering down interconnects for base 104, releasing electromechanical locks on mechanical interface 172”. Thus, Chau explicitly states that the software releases electromechanical locks as a result of the undocking process which involves grip sensors as seen in Figure 8 of Chau. 

Applicant’s arguments with respect to claim 1 limitation of a bolt lock that is rotatable and claims 14 & 18 limitation of a bolt lock that passes through a receiving end have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwoo (US 2016/0124569) in view of Chau (US 2015/0277492) in further view of Nakamura (US 10,139,862).

Regarding claim 1, Sunwoo teaches an electronic device (Fig. 1, 101 & Fig. 7, 701, Electronic Device; Paragraph 0155, FIG. 7, an electronic device 701 may include the entirety or a part of the electronic device 101 illustrated in FIG. 1), comprising: a device housing and at least a grip sensor (Fig. 7, 740F, Grip sensor; Paragraph 0061, vary according to the order, area, pressure, or interval of grips detected by the electronic device) disposed along the device housing (Paragraph 0054, detect a change in a signal generated from a sensor (e.g., a touch sensor) that is formed on at least a part of a housing or screen of the electronic device; i.e. any sensor can be used such as grip sensor); one or more processors operable with the at least one grip sensor (Fig. 1, 180 & Fig. 2, 201, Connection Control Module; Paragraph 0053, FIG. 2, a connection control module 201 may be an implementation of the connection control module 180 for use in an electronic device 101… Paragraph 0048, connection control module 180 may control some functions of the electronic device 101); and at least one electronic latch operable with the one or more processors (Fig. 1, 170, Communication interface latch; Paragraph 0046, communication interface 170, for example, may enable communication between the electronic device 101 and an external device (e.g., the first external electronic device 102); the one or more processors determining a transition of the at least one electronic latch from a latched state to an unlatched state when the at least one grip sensors detect a grip applied to the at least one grip sensors (Fig. 2, 220, Determination Module of Connection Control Module 201 determines detachment condition; Paragraph 0058, when one hand of a user is detected in a specified area of the touch sensor of the electronic device, and the other hand of the user is detected in the specified area of the touch sensor of the external device within a specified time (e.g., five seconds), the determination module 220 may determine that the electronic device is to be detached from the external device). 
Sunwoo discloses a single grip sensor on an electronic device that allows the controller of the electronic device to determine if an external device is to be detached from a latching lock. Sunwoo does not disclose detecting two grip sensors being used nor that the controller is electrically unlatching/latching the latch.
Chau teaches at least two grip sensors disposed along the device housing (Fig. 1, 132, Grip sensors); the one or more processors transitioning the at least one electronic latch (Paragraph 0021, connection daemon detects an undock event, it may send a signal or data instructing tablet 102 to move from its cooperative mode to its independent mode… releasing electromechanical locks on mechanical interface 172) from a latched state to an unlatched Fig. 8, 850, Undock; Paragraph 0034, mechanical sensors 132 of FIG. 1 may include transducers for detecting that a spring-loaded member of mechanical interface 172 has released, and may therefore perform an appropriate sequence as disclosed in more detail with respect to FIG. 8) when the at least two grip sensors detect a grip applied to the at least two grip sensors (Fig. 8, 830 & 840, Detect hand grip on both trackpack and top of device; Paragraph 0039, It should also be recognized that many other combinations of sensors may be used to detect a non-explicit undocking action consistent with this Specification…  In one example, the gripping action is detected by the presence of a full thumb 330 or three or more fingers 310-1 across a portion of touchscreen 130).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chau and allow multiple grip sensors to be used to detect an undocking action of the electronic device of Chau, and further allow the connection controller of Chau to transition an electromechanical connector from a docked position to an undocked position while also including two grip sensors to be used for undocking. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to perform an undocking gesture/interaction detectable via the use of two grip sensors thus preventing unintentional undocking from occurring if only one grip sensor was to be used (See Chau: Paragraph 0016 & Paragraph 0038).
Sunwoo discloses a locking structure between two electronic devices. Chau discloses the locking structure being an electromechanical lock that can include spring-loaded coupling. 
Nakamura teaches the one or more processors transitioning the at least one electronic latch from a latched state to an unlatched state (Col. 19, Lines 25-30, moving part 34 (34A, 34B) can move the first magnet 30 (30A) to the lock position where the attractive force between the first magnet 30(30A) and the second magnet 32 (32A) becomes large (largest), to the unlock position where a repulsive force is generated between the first magnet 30(30A) and the second magnet 32 (32A)) by causing rotation of a bolt (Fig. 8 Mechanical Layout Diagram, 60, Bolt) of the at least one electronic latch (Col. 12, Lines 62-66, Each of rotary members 60 is a cylindrical shaft supported rotatably about the axis thereof in each of the right and left end portions of the support face 64a of the rotary base 64, respectively.  The first magnet 30A is held between the right and left rotary members 60, 60) when the at least two grip sensors detect a grip applied to the at least two grip sensors (Fig. 6 Circuit Diagram, 45 & 46, First & Second Pressure-Sensitive Sensor; Col. 9, Lines 10-14, Based on the detection signals from the first pressure-sensitive sensor 45 and the second pressure-sensitive sensor 46, the intention determination section 52 determines whether the user has the intention to detach the portable information device 12 from the accessory device 14). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Nakamura and allow the electromechanical lock of Sunwoo in view of Chau to also have a magnetic pin locking mechanism (i.e. bolt lock) that rotates to lock/unlock the electronic devices. 
See Nakamura: Col. 1, Lines 36-41).

Regarding claim 2, Sunwoo in view of Chau in further view of Nakamura teaches the device of claim 1. Sunwoo further teaches further comprising an attachment sensor operable with the one or more processors, the attachment sensor detecting whether an attachment is attached to the electronic device (Paragraph 0133, operation 520, for example, the electronic device (e.g., the determination module 220) may determine that there will be a change in the connection state between the electronic device and the external device, based on an event detected by the electronic device or the external device.  For example, a change in the connection state between the electronic device and the external device may include coupling (mounting)).

Regarding claim 3, Sunwoo in view of Chau in further view of Nakamura teaches the device of claim 2. Sunwoo teaches when an attachment sensor detects that the electronic device is attached to an attachment (Paragraph 0054, when the electronic device is physically or electrically coupled to or separated from the external device, the detection module 210 may detect a change in a signal generated by the electronic device or a connector of the external device). Sunwoo does not explicitly teach the electronic latch being unlatched when two grip sensors are detected to be engaged along with the attachment sensor detecting an attachment is connected.
Fig. 8, 850, Undock electronic device after detecting grip sensors) detect an initial application of the grip to the at least two grip sensors (Fig. 8, 800, Docked).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chau and allow multiple grip sensors to be used to detect an undocking action of the electronic device of Chau, and further allow the connection controller of Chau to transition the connector from a docked position to an undocked position. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to create an intuitive and natural undocking gesture/interaction that can allow devices to be easily undocked (See Chau: Paragraph 0016).

Regarding claim 5, Sunwoo in view of Chau in further view of Nakamura teaches the device of claim 2. Sunwoo does not teach disabling the grip sensors when an external device is detached from the electronic device. 
Chau teaches the one or more processors deactuating the at least two grip sensors (Fig. 8, 890; Paragraph 0047, if user 300 has completed the undock process, then control passes to block 890 where the method is done) when the attachment sensor detects the attachment being detached from the electronic device (Fig. 8, 880, Display detachment detected). 

One of ordinary skill in the art would be motivated to make the modifications in order to allow users to perform an undocking gesture/interaction detectable via the use of two grip sensors thus preventing unintentional undocking from occurring if only one grip sensor was to be used (See Chau: Paragraph 0016 & Paragraph 0038).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sunwoo (US 2016/0124569) in view of Chau (US 2015/0277492) in further view of Nakamura (US 10,139,862) in further view of Sugiura (US 2016/0062484).

Regarding claim 4, Sunwoo in view of Chau in further view of Nakamura teaches the device of claim 2. Sunwoo further discloses a proximity sensor (Paragraph 0164, The sensor module 740 may include, for example, at least one of a gesture sensor 740A, a gyro sensor 740B, an atmospheric sensor 740C, a magnetic sensor 740D, an acceleration sensor 740E, a grip sensor 740F, a proximity sensor 740G). Sunwoo does not explicitly disclose that the proximity sensor is used to determine if an external electronic device is being attached to the electronic device. 
Fig. 7, Proximity sensor state table), the proximity sensor detecting the attachment being attached to the electronic device by detecting an attachment housing of the attachment abutting the device housing (Paragraph 0038, then determines whether the first housing 10 is overlaid on the second housing 20, by the proximity sensor 50, based on presence or absence of the magnetic field of the permanent magnet 52 detected by the magnetic sensor 51, as shown in FIG. 7).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Sugiura and allow the proximity sensor of Sunwoo to determine if an attachment of the external device is connected to the electronic device. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the electronic device to be able to determine a state of operation based on a measurement of the proximity sensor, thus allowing extension devices to be easily connected to the electronic device (See Sugiura: Paragraph 0005).

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwoo (US 2016/0124569) in view of Chau (US 2015/0277492) in further view of Nakamura (US 10,139,862) in further view of Yakame (US 2017/0161221).

Regarding claim 6, Sunwoo in view of Chau in further view of Nakamura teaches the device of claim 2. Sunwoo does not explicitly teach causing the electronic device and external device to latch together when the attachment sensor detects the external device.
Fig. 2, 187, Latch switch; Paragraph 0041, When the magnetic sensor 105 detects the proximity of the magnet 203, the control unit 101 receives a notification from the magnetic sensor 105 via the GPIO #13 about the start of a connection between the power feed reception terminals 109 and 209… Then, the control unit 101 inputs a switching control signal to the switch 187 via a GPIO interface).    
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Yakame and allow the attachment sensor of Sunwoo to determine if an attachment of the external device is connected to the electronic device and connect the devices together via the latch when an attachment is performed. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow automatic attachment between the electronic device and external device, thus ensuring the devices can operate with each other immediately (See Yakame: Paragraph 0011). 

Regarding claim 7, Sunwoo in view of Chau in further view of Nakamura in further view of Yakame teaches the device of claim 6. Sunwoo does not teach actuating the grip sensors when an attachment is detected to be attached. 
Chau teaches the one or more processors actuating the at least two grip sensors when the attachment sensor detects the attachment being attached to the electronic device (Fig. 8, 860, Dock tablet and flow chart goes back to sensors).

One of ordinary skill in the art would be motivated to make the modifications in order to allow users to create an intuitive and natural undocking gesture/interaction that can allow devices to be easily undocked (See Chau: Paragraph 0016).

Regarding claim 8, Sunwoo in view of Chau in further view of Nakamura in further view of Yakame teaches the device of claim 7. Sunwoo does not explicitly teach the first grip sensor on one side of the device housing and the second grip sensor on a second side of the device housing. 
Chau teaches the at least two grip sensors comprising a first grip sensor situated at a first location of the device housing and a second grip sensor situated at a second location of the device housing (Paragraph 0039, It should also be recognized that many other combinations of sensors may be used to detect a non-explicit undocking action consistent with this Specification…  In one example, the gripping action is detected by the presence of a full thumb 330 or three or more fingers 310-1 across a portion of touchscreen 130).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chau and allow multiple grip sensors to be used to detect an undocking action of the electronic device of Chau, and further 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to create an intuitive and natural undocking gesture/interaction that can allow devices to be easily undocked (See Chau: Paragraph 0016).

Regarding claim 9, Sunwoo in view of Chau in further view of Nakamura in further view of Yakame teaches the device of claim 8. Sunwoo further teaches the device housing comprising a first minor face separated from a second minor face by a major face, the first grip sensor spanning at least a portion of the first minor face, and the second grip sensor spanning at least a portion of the second minor face (Paragraph 0054, According to an embodiment of the present disclosure, the detection module 210 may detect a change in a signal generated from a sensor (e.g., a touch sensor) that is formed on at least a part of a housing or screen of the electronic device).

Regarding claim 10, Sunwoo in view of Chau in further view of Nakamura in further view of Yakame teaches the device of claim 6. Sunwoo further teaches further comprising the attachment, the attachment comprising an attachment housing having at least one latch catch configured for selective engagement with the at least one electronic latch (Fig. 3A, 310, External device with connector).

Regarding claim 11, Sunwoo in view of Chau in further view of Nakamura in further view of Yakame teaches the device of claim 10. Sunwoo teaches grip sensor disposed along the attachment housing and the at least other grip sensor detect another grip applied to the at least one other grip sensor (Paragraph 0058, when one hand of a user is detected in a specified area of the touch sensor of the electronic device, and the other hand of the user is detected in the specified area of the touch sensor of the external device within a specified time (e.g., five seconds), the determination module 220 may determine that the electronic device is to be detached from the external device). 
Sunwoo teaches an electronic device with a grip sensor and the external device with a second grip sensor, where both sensors need to be gripped to detect a transition of the latch from latched to unlatched. Sunwoo does not explicitly teach that four grip sensors need to be gripped in order to cause the transition the electronic latch from latched to unlatched. 
Chau further teaches the attachment comprising at least two other grip sensors disposed along the attachment housing, the one or more processors transitioning the at least one electronic latch from the latched state to the unlatched state only when the at least two grip sensors detect the grip applied to the at least two grip sensors and the at least two other grip sensors detect another grip applied to the at least two other grip sensors (Paragraph 0033, explicit undock action may include, for example, pressing a particular button, performing a particular explicit gesture on trackpad 240 or touchscreen 130, or otherwise taking some non-natural action to explicitly inform hybrid tablet 100-1 that user 300 wishes to detach tablet 102 from base 104).

One of ordinary skill in the art would be motivated to make the modifications in order to allow users to create an intuitive and natural undocking gesture/interaction that can allow devices to be easily undocked (See Chau: Paragraph 0016).

Regarding claim 12, Sunwoo in view of Chau in further view of Nakamura in further view of Yakame teaches the device of claim 11. Sunwoo further teaches at least one electronic latch comprises a first electronic latch and a second electronic latch (Fig. 3B, 314/324, First and second latches); the one or more processors determining the first electronic latch to transition from the latches state to the unlatched state when the at least one grip sensor detect the grip applied to the at least one grip sensors (Paragraph 0058, when at least one hand of a user is detected in the specified area of the touch sensor of the electronic device, and the electronic device is within a specified distance (e.g., about 10 cm) from the external device, the determination module 220 may determine that the electronic device is to be mounted on the external device); and the one or more other processors determining that the second electronic latch is to transition from the latched state to the unlatched state when the at least one other grip sensors detect another grip applied to the at least one other grip sensors (Paragraph 0056, When a change of signal that is generated by a contact point of the electronic device satisfies a specified condition while the electronic device is mounted on the external device, the determination module 220 may determine that the electronic device is to be detached from the external device). Sunwoo teaches a processor determining the first and second latches to unlatch based on determining grip sensors being gripped on both the electronic device and the external device. Sunwoo does not teach that the processor causes the unlatching to occur. 
Chau teaches wherein: the attachment comprises one or more other processors operable with the at least two other grip sensors (Paragraph 0039, It should also be recognized that many other combinations of sensors may be used to detect a non-explicit undocking action consistent with this Specification…  In one example, the gripping action is detected by the presence of a full thumb 330 or three or more fingers 310-1 across a portion of touchscreen 130); the one or more processors causing the first electronic latch to transition from the latched state to the unlatched state when the at least two grip sensors detect the grip applied to the at least two grip sensors (Fig. 8, 840, Hand grasping top; i.e. electronic device); and the one or more other processors causing the second electronic latch to transition from the latched state to the unlatched state when the at least two other grip sensors detect another grip applied to the at least two other grip sensors (Fig. 8, 830, Trackpad detected; i.e. external device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chau and allow multiple grip sensors to be used to detect an undocking action of the electronic device of Chau, and further allow the connection controller of Chau to transition the connector from a docked position to an undocked position. 
See Chau: Paragraph 0016).

Regarding claim 13, Sunwoo in view of Chau in further view of Nakamura in further view of Yakame teaches the device of claim 12. Sunwoo teaches when an attachment sensor detects that the electronic device is attached to an attachment (Paragraph 0054, when the electronic device is physically or electrically coupled to or separated from the external device, the detection module 210 may detect a change in a signal generated by the electronic device or a connector of the external device). Sunwoo does not explicitly teach the electronic latch being unlatched when two grip sensors are detected to be engaged along with the attachment sensor detecting an attachment is connected.
Chau further teaches the attachment further comprising an electronic device sensor operable with the one or more other processors, the one or more other processors causing the second electronic latch to transition from the latched state to the unlatched state only when the electronic device sensor concurrently detects the attachment being attached to the electronic device (Fig. 8, 850, Undock electronic device after detecting grip sensors) when the at least two other grip sensors detect an initial application of the another grip to the at least two other grip sensors detect an initial application of the grip to the at least two grip sensors (Fig. 8, 800, Docked).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chau and allow multiple grip 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to create an intuitive and natural undocking gesture/interaction that can allow devices to be easily undocked (See Chau: Paragraph 0016).

Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwoo (US 2016/0124569) in view of Chau (US 2015/0277492) in further view of Zhang (US 2014/0376181) in further view of Morrison (US 2016/0062411).

Regarding claim 14, Sunwoo teaches a method in an electronic device (Fig. 1, 101 & Fig. 7, 701, Electronic Device; Paragraph 0155, FIG. 7, an electronic device 701 may include the entirety or a part of the electronic device 101 illustrated in FIG. 1), the method comprising: detecting, by an attachment sensor of the electronic device, an attachment being mechanically coupled to the electronic device (Fig. 1, 180 & Fig. 2, 210, Connection Control Module; Paragraph 0053, FIG. 2, a connection control module 201 may be an implementation of the connection control module 180 for use in an electronic device 101… Paragraph 0054, the detection module 210 may detect a change in a signal generated from a sensor (e.g., a touch sensor) that is formed on at least a part of a housing or screen of the electronic device; i.e. any sensor can be used such as grip sensor); detecting, by at least one grip sensors, application of a grip to the at least one grip sensors (Fig. 2, 210, Detection module; Paragraph 0054, the detection module 210 may detect a change in a signal generated from a sensor (e.g., a touch sensor) that is formed on at least a part of a housing or screen of the electronic device); and determining the transitioning, by one or more processors, an electronic latch from a latched state to an unlatched state when the at least two grip sensors detect an initial application of the grip to the at least two grip sensors (Fig. 2, 220, Determination Module; Paragraph 0058, when one hand of a user is detected in a specified area of the touch sensor of the electronic device, and the other hand of the user is detected in the specified area of the touch sensor of the external device within a specified time (e.g., five seconds), the determination module 220 may determine that the electronic device is to be detached from the external device). Sunwoo does not explicitly teach the electronic latch being unlatched when two grip sensors are detected to be engaged along with the attachment sensor detecting an attachment is connected.
Chau teaches at least two grip sensors (Paragraph 0039, It should also be recognized that many other combinations of sensors may be used to detect a non-explicit undocking action consistent with this Specification…  In one example, the gripping action is detected by the presence of a full thumb 330 or three or more fingers 310-1 across a portion of touchscreen 130); transitioning, by one or more processors, an electronic latch from a latched state to an unlatched state (Paragraph 0021, connection daemon detects an undock event, it may send a signal or data instructing tablet 102 to move from its cooperative mode to its independent mode… releasing electromechanical locks on mechanical interface 172) when the attachment sensor concurrently detects the attachment being attached (Fig. 8, 800, Electronic device is docked) to the electronic device (Fig. 8, 850, Undock electronic device after detecting grip sensors) when the at least two grip sensors detect an initial application of the grip to the at least two grip sensors (Fig. 8, 830 & 840, Detect hand grip on both trackpack and top of device; Paragraph 0033, explicit undock action may include, for example, pressing a particular button, performing a particular explicit gesture on trackpad 240 or touchscreen 130, or otherwise taking some non-natural action to explicitly inform hybrid tablet 100-1 that user 300 wishes to detach tablet 102 from base 104).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Chau and allow multiple grip sensors to be used to detect an undocking action of the electronic device of Chau, and further allow the connection controller of Chau to transition an electromechanical connector from a docked position to an undocked position while also including two grip sensors to be used for undocking. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to perform an undocking gesture/interaction detectable via the use of two grip sensors thus preventing unintentional undocking from occurring if only one grip sensor was to be used (See Chau: Paragraph 0016 & Paragraph 0038).
Sunwoo discloses a locking structure between two electronic devices. Chau discloses the locking structure being an electromechanical lock that can include spring-loaded coupling. Neither Sunwoo nor Chau explicitly teach that the electromechanical latch contains a bolt that locks/unlocks the latch. 
Zhang teaches transitioning, by one or more processors, an electronic latch (Fig. 2, S01-S03; Paragraph 0078, when the capacitance detecting unit 40 only includes the first capacitance detecting point 401, whether there is the unlocking operation from the first user is decided by detecting the first capacitance detecting point 401) from a latched state to an unlatched state (Paragraph 0105, the lock bar 201 is pulled in the action of the force of reverse drawing of the elastic piece 204 restoring original length, so that the first locating pin 2011 no longer engages to join the first locating hole 1011) by causing translation of a bolt (Fig. 4, 201, 2011, Bolt; Paragraph 0104, When the variable magnetic piece 202 is absorbed to engage the attracting piece 203, the first locating pin 2011 engages to join the first locating hole 1011, so that the first body 10 and the second body 20 are locked by the locking mechanism 30.  At this time, the elastic piece 204 is in an extended status) of the at least one electronic latch (Fig. 1, 30, Locking structure; Paragraph 0074, second body 20 in FIG. 1 is a sectional view of the second body 20 under the first view angle, here, the first body 10 and the second body 20 are locked by a locking mechanism 30). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhang and allow the electromechanical lock of Sunwoo in view of Chau to also have a magnetic pin locking mechanism (i.e. bolt lock). 
One of ordinary skill in the art would be motivated to make the modifications because the reference Sunwoo discloses a locking structure used between electronic devices (See Sunwoo: Paragraph [0061]) while Chau discloses an electromechanical lock (See Chau: Paragraph [0021]) therefore both references are in the same field of endeavor as Zhang which discloses a lock between electronic devices (See Zhang: Paragraph [0002] & Figure 2), thus it would have been obvious to make the combination in order to create a secure form of locking See Zhang: Paragraphs [0006] & [0341]).
Zhang teaches a bolt pin going into a receiver opening to lock an electronic device in place. Neither Sunwoo, Chau, nor Zhang explicitly teach the bolt pin passing straight through the receiver opening. 
Morrison teaches transitioning an electronic latch (Fig. 4, 42, Latch) from a latched state to an unlatched state by causing a bolt (Fig. 4, 40, Upper surface of bolt) of the electronic latch to pass through a bolt receiver (Fig. 4, Opening of 14; Paragraph 0020, couples a tablet information handling system 10 to support 14 by placing an opening 24 formed in the housing 16 of tablet information handling system 10 over support 14.  As support 14 enters the opening 24, the surface within the opening 24 presses on an inclined upper surface 40 of a latch 42 located on each end of support 14 to push the latch into support 14) of a latch catch (Paragraph 0020, In order to remove tablet information handling system 10 from support 14, an end user actuates a latch release 46 that translates the end user's input to retract latch 42 into support 14; i.e. it goes through the openings of 14 or “pass through”).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Morrison and allow the bolt pin of Sunwoo in view of Chau in further view of Zhang to pass through the receiver opening as disclosed in Zhang. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of having a more secure attachment of the bolt pin (See Morrison: Paragraph 0020, pulling on tablet information handling system 10 to generate a force against inclined latch lower surface 44 results in translation of the separation force to bias latch 42 out of support 14 so that an attempt to pull tablet information handling system 10 from support 14 provides a more secure attachment).

Regarding claim 15, Sunwoo in view of Chau in further view of Zhang in further view of Morrison teaches the method of claim 14. Sunwoo does not teach disabling the grip sensors when an external device is detached from the electronic device. 
Chau teaches further comprising: detecting, by the attachment sensor, the attachment being mechanically uncoupled from the electronic device (Fig. 8, 880, Display detachment detected) and deactuating, by the one or more processors, the at least two grip sensors in response to detecting the attachment being mechanically uncoupled from the electronic device (Fig. 8, 890; Paragraph 0047, if user 300 has completed the undock process, then control passes to block 890 where the method is done). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Chau and allow multiple grip sensors to be used to detect an undocking action of the electronic device of Chau, and further allow the connection controller of Chau to transition the connector from a docked position to an undocked position. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to perform an undocking gesture/interaction detectable via the use of two grip sensors thus preventing unintentional undocking from occurring if only one grip sensor was to be used (See Chau: Paragraph 0016 & Paragraph 0038).

Regarding claim 18, Sunwoo teaches a system, comprising: an electronic device (Fig. 1, 101 & Fig. 7, 701, Electronic Device; Paragraph 0155, FIG. 7, an electronic device 701 may include the entirety or a part of the electronic device 101 illustrated in FIG. 1) comprising: at least two grip sensors (Fig. 7, 740F) disposed along a housing of the electronic device (Fig. 1, 101); one or more processors (Fig. 1, 180 & Fig. 2, 210, Connection Control Module; Paragraph 0053, FIG. 2, a connection control module 201 may be an implementation of the connection control module 180 for use in an electronic device 101) operable with the at least two grip sensors (Fig. 7, 7400, Sensor module); and a first electronic latch operable with the one or more processors (Fig. 3B, 314, First connector to electronic device 310; Paragraph 0074, Each of the first and second electronic devices 310 and 320 may be, for example, the electronic device 101) and a second electronic latch coupled to a control terminal (Fig. 3B, 324, Second connector connected to external device 320); and an attachment comprising: at least two other grip sensors disposed along a housing of the attachment (Paragraph 0054, the detection module 210 may detect a change in a signal generated from a sensor (e.g., a touch sensor) that is formed on at least a part of a housing or screen of the electronic device); and at least one or more other processors operable with the at least two other grip sensors and coupled to the control terminal (Fig. 6, 619; Paragraph 0137, FIG. 6, a first electronic device 601 (e.g., the first electronic device 310) and a second electronic device (e.g., the second electronic device 320)… In operation 619, the first electronic device 601 may transfer information associated with the detected event to the second electronic device 602.  According to an embodiment of the present disclosure, the first electronic device 601 may also receive, from the second electronic device 602, the information associated with the event detected by the second electronic device 602); the one or more processors determining the first electronic latch to transition from a latched state to an unlatched state when the at least one grip sensors detect a grip applied to the at least one grip sensors (Paragraph 0058, when one hand of a user is detected in a specified area of the touch sensor of the electronic device, and the other hand of the user is detected in the specified area of the touch sensor of the external device within a specified time (e.g., five seconds), the determination module 220 may determine that the electronic device is to be detached from the external device); and the one or more other processors determining the second electronic latch to transition from the latched state to the unlatched state when the at least one other grip sensors detect another grip applied to the at least one other grip sensors (Fig. 6, 631, Both devices physically separated). 
Sunwoo discloses a grip sensor on an electronic device that allows the controller of the electronic device to determine if an external device is to be detached. Sunwoo does not disclose detecting two grip sensors being used nor that the controller is electrically unlatching/latching the latch.
Chau teaches at least two grip sensors disposed along the device housing (Fig. 1, 132, Grip sensors); the one or more processors causing the first electronic latch to transition from a latched state to an unlatched state (Fig. 8, 850, Undock) when the at least two grip sensors detect a grip applied to the at least two grip sensors (Paragraph 0039, It should also be recognized that many other combinations of sensors may be used to detect a non-explicit undocking action consistent with this Specification…  In one example, the gripping action is detected by the presence of a full thumb 330 or three or more fingers 310-1 across a portion of touchscreen 130); and the one or more other processors causing the second electronic latch to transition from the latched state to the unlatched state (Paragraph 0021, connection daemon detects an undock event, it may send a signal or data instructing tablet 102 to move from its cooperative mode to its independent mode… releasing electromechanical locks on mechanical interface 172) when the at least two other grip sensors detect another grip applied to the at least two other grip sensors (Paragraph 0038, a combination of pressure sensors along removed edge 710 and capacitive sensors on trackpad 240 may be used, wherein both inputs must be present to engage the decoupling action.  This prevents, for example, a decoupling action from being initiated when user 300 casually lays hand 320-2 across trackpad 240 with no intention of undocking tablet 102).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chau and allow multiple grip sensors to be used to detect an undocking action of the electronic device of Chau, and further allow the connection controller of Chau to transition an electromechanical connector from a docked position to an undocked position while also including two grip sensors to be used for undocking. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to perform an undocking gesture/interaction detectable via the use of two grip sensors thus preventing unintentional undocking from occurring if only one grip sensor was to be used (See Chau: Paragraph 0016 & Paragraph 0038).
Sunwoo discloses a locking structure between two electronic devices. Chau discloses the locking structure being an electromechanical lock that can include spring-loaded coupling. 
Zhang teaches a first electronic latch comprising a bolt (Fig. 4, 2011; Paragraph 0104, a first locating pin 2011 is provided on the lock bar 201); and a latch catch (Fig. 4, 101; Paragraph 0104, the locking mechanism 30 includes a first connecting member 101 positioned in the first body 10) defining a bolt receiver (Fig. 4, 1011; Paragraph 0104, a first locating hole 1011 is provided on the first connecting member 101); the one or more processors causing the first electronic latch to transition (Fig. 2, S01-S03; Paragraph 0078, when the capacitance detecting unit 40 only includes the first capacitance detecting point 401, whether there is the unlocking operation from the first user is decided by detecting the first capacitance detecting point 401) from a latched state to an unlatched state (Paragraph 0105, the lock bar 201 is pulled in the action of the force of reverse drawing of the elastic piece 204 restoring original length, so that the first locating pin 2011 no longer engages to join the first locating hole 1011) by causing the bolt (Fig. 4, 201, 2011, Bolt; Paragraph 0104, When the variable magnetic piece 202 is absorbed to engage the attracting piece 203, the first locating pin 2011 engages to join the first locating hole 1011, so that the first body 10 and the second body 20 are locked by the locking mechanism 30.  At this time, the elastic piece 204 is in an extended status) of the at least one electronic latch to engage the bolt receiver (Fig. 1, 30, Locking structure; Paragraph 0074, second body 20 in FIG. 1 is a sectional view of the second body 20 under the first view angle, here, the first body 10 and the second body 20 are locked by a locking mechanism 30). 

One of ordinary skill in the art would be motivated to make the modifications because the reference Sunwoo discloses a locking structure used between electronic devices (See Sunwoo: Paragraph [0061]) while Chau discloses an electromechanical lock (See Chau: Paragraph [0021]) therefore both references are in the same field of endeavor as Zhang which discloses a lock between electronic devices (See Zhang: Paragraph [0002] & Figure 2), thus it would have been obvious to make the combination in order to create a secure form of locking between different electronic devices thereby increasing the security of the system (See Zhang: Paragraphs [0006] & [0341]).
Zhang teaches a bolt pin going into a receiver opening to lock an electronic device in place. Neither Sunwoo, Chau, nor Zhang explicitly teach the bolt pin passing straight through the receiver opening. 
Morrison teaches causing the first electronic latch (Fig. 4, 42, Latch) to transition from a latched state to an unlatched state by causing the bolt (Fig. 4, 40, Upper surface of bolt) of the first electronic latch to pass through the bolt receiver (Fig. 4, Opening of 14; Paragraph 0020, couples a tablet information handling system 10 to support 14 by placing an opening 24 formed in the housing 16 of tablet information handling system 10 over support 14.  As support 14 enters the opening 24, the surface within the opening 24 presses on an inclined upper surface 40 of a latch 42 located on each end of support 14 to push the latch into support 14… Paragraph 0020, In order to remove tablet information handling system 10 from support 14, an end user actuates a latch release 46 that translates the end user's input to retract latch 42 into support 14; i.e. it goes through the openings of 14 or “pass through”).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Morrison and allow the bolt pin of Sunwoo in view of Chau in further view of Zhang to pass through the receiver opening as disclosed in Zhang. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of having a more secure attachment of the bolt pin (See Morrison: Paragraph 0020, pulling on tablet information handling system 10 to generate a force against inclined latch lower surface 44 results in translation of the separation force to bias latch 42 out of support 14 so that an attempt to pull tablet information handling system 10 from support 14 provides a more secure attachment).

Regarding claim 19, Sunwoo in view of Chau in further view of Zhang in further view of Morrison teaches the device of claim 18. Sunwoo teaches the electronic device comprising an attachment sensor operable with the one or more processors, the attachment sensor detecting whether the attachment is attached to the electronic device (Fig. 2, 210, Detection module); the attachment comprising an electronic device sensor operable with the one or more other processors, the electronic device sensor detecting whether the electronic device is attached to the attachment (Paragraph 0133, operation 520, for example, the electronic device (e.g., the determination module 220) may determine that there will be a change in the connection state between the electronic device and the external device, based on an event detected by the electronic device or the external device.  For example, a change in the connection state between the electronic device and the external device may include coupling (mounting)).

Regarding claim 20, Sunwoo in view of Chau in further view of Zhang in further view of Morrison teaches the device of claim 18. Sunwoo teaches the attachment sensor detects the attachment being attached to the electronic device (Paragraph 0054, when the electronic device is physically or electrically coupled to or separated from the external device, the detection module 210 may detect a change in a signal generated by the electronic device or a connector of the external device). Sunwoo does not explicitly teach the electronic latch being unlatched when two grip sensors are detected to be engaged along with the attachment sensor detecting an attachment is connected.
Chau further teaches wherein: the one or more processors cause the first electronic latch to transition from a latched state to an unlatched state only when the at least two grip sensors detect the grip applied to the at least two grip sensors and the attachment sensor detects the attachment being attached to the electronic device(Fig. 8, 850, Undock electronic device after detecting grip sensors); and the one or more other processors cause the second electronic latch to transition from the latched state to the unlatched state only when the at least two other grip sensors detect the another grip applied to the at least two other grip sensors (Fig. 8, 830, 840, Detect both sensors) and the electronic device sensor detects the electronic device being attached to the attachment (Fig. 8, 800, Docked).

One of ordinary skill in the art would be motivated to make the modifications in order to allow users to create an intuitive and natural undocking gesture/interaction that can allow devices to be easily undocked (See Chau: Paragraph 0016).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwoo (US 2016/0124569) in view of Chau (US 2015/0277492) in further view of Zhang (US 2014/0376181) in further view of Morrison (US 2016/0062411) in further view of Yakame (US 2017/0161221).

Regarding claim 16, Sunwoo in view of Chau in further view of Zhang in further view of Morrison teaches the method of claim 14. Sunwoo does not explicitly teach causing the electronic device and external device to latch together when the attachment sensor detects the external device.
Yakame teaches further comprising: detecting, by the attachment sensor, the attachment being again mechanically coupled to the electronic device (Paragraph 0041, When the magnetic sensor 105 detects the proximity of the magnet 203, the control unit 101 receives a notification from the magnetic sensor 105 via the GPIO #13 about the start of a connection between the power feed reception terminals 109 and 209… Then, the control unit 101 inputs a switching control signal to the switch 187 via a GPIO interface); and transitioning, by the one or more processors, the electronic latch from the unlatched state to the latched state (Fig. 2, 187, Latch switch).    
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Yakame and allow the attachment sensor of Sunwoo to determine if an attachment of the external device is connected to the electronic device and connect the devices together via the latch when an attachment is performed. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow automatic attachment between the electronic device and external device, thus ensuring the devices can operate with each other immediately (See Yakame: Paragraph 0011). 

Regarding claim 17, Sunwoo in view of Chau in further view of Zhang in further view of Morrison in further view of Yakame teaches the method of claim 16. Sunwoo does not teach further comprising actuating, by the one or more processors, the at least two grip sensors in response to detecting the attachment being again mechanically coupled to the electronic device. 
Chau teaches the method further comprising actuating, by the one or more processors, the at least two grip sensors in response to detecting the attachment being again mechanically coupled to the electronic device (Fig. 8, 860, Dock tablet and flow chart goes back to sensors).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Chau and allow multiple grip 
One of ordinary skill in the art would be motivated to make the modifications in order to allow users to create an intuitive and natural undocking gesture/interaction that can allow devices to be easily undocked (See Chau: Paragraph 0016).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185